Case 1:18-Cr-OQMMMM:MLQG 11/17/18 Page 1 of 2

eP-)oo<x.)ooc
June 2013 Flé§ég§:;lg:§m ol= JusTlcE
‘TERM|NAL REPORT ~ plalrg:t l:’nl;|t$:g§:

 

RRC OFFICE LAST MODIFI_ED DATE LAST MODIFIED BY

2FJHope Vlllage, |nc. Mr. David Worrels
June 25, 2018

REG NO. ARRIVAL DATE lCASE TYPE

 

 

 

43339'°°7 Ju"e12' 2018 nstitutional Transfer
_INMATE NAME RELEAS'E_DAT§_ lchpoNENT

Hubbard, Joshua one 20, 2013 Ccc

 

 

 

 

 

 

 

Facility Adjustment

 

Program P|ans
lN»'A

 

 

Employrnent
NlA

Educational l Vocalional Parlicipalion
IA
thsiGi & Menlal Health

NIA

Discidinagy, Acl:ions
11 2118:200 Eecape (Late Arrival to Hope Village) Pending B.O.P Sanction
.'20[18:102 Escape( Escape from Hope Vi||age) Pending B.O.P Senction
I20118: 112: Use of NarcoticslPossesslon of Anything Unauthorized Pending B.O.P Sanction
120118: 2991288: Conduct which disrupts or interferes with the security or orderly running of the
nstitutionl|nterfering with a staff member ln the performance of duties most like another l-li¢h severity prohlblted act.

 

 

 

 

 

 

 

 
  
  
 
 

 

Flnancia| Responsibilil:y P|an
INIA
Col'nmunity Support

lNIA

 

 

 

Prognosis Sucoess
Poor institutional Acljuslment i

Furlou¢hs
NIA l

Smm'lary/Comment
r. Hubbard was released via Escape. During his tenure he maintained a Negative attitude towards staff and peers;
owever, he dld not complain the Hope village plngan

 

 

 

 

 

 

 

Case 1:18-cr-OO212-API\/| Document 17-1 Filed 11/17/18 Page 2 of 2

Temllnal Raponfon'_ l-lublmrd, J¢¢llua §43339-001:

 

 

ReleaseAddless

 

17 Benning Road NE Apartrnent J12, Washin|ton DC 20019

Proposed Addrees:
15
th: Rose Hubbard (Mother) 240-716-1019

 

Release Employment

 

NIA

 

 

Release Resources
NIA

 

